

115 HR 1995 IH: V-BID for Better Care Act of 2017
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1995IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mrs. Black (for herself, Mr. Blumenauer, Mrs. McMorris Rodgers, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for national testing of a model of
			 Medicare
			 Advantage value-based insurance design to meet the needs of chronically
			 ill Medicare Advantage enrollees.
	
 1.Short titleThis Act may be cited as the Value-Based Insurance Design for Better Care Act of 2017 or the V-BID for Better Care Act of 2017. 2.Adapting benefits to meet the needs of chronically ill Medicare Advantage enrolleesSection 1859 of the Social Security Act (42 U.S.C. 1395w–28) is amended by adding at the end the following new subsection:
			
				(h)National testing of model for Medicare Advantage value-Based insurance design
 (1)In generalIn implementing the model described in paragraph (2) proposed to be tested under section 1115A(b), the Secretary shall revise the testing of the model under such section to cover, effective not later than January 1, 2019, all States.
 (2)Model describedThe model described in this paragraph is the testing of a model of Medicare Advantage value-based insurance design that would allow Medicare Advantage plans the option to propose and design benefit structures that vary benefits, cost-sharing, and supplemental benefits offered to enrollees with specific chronic diseases proposed to be carried out in Oregon, Arizona, Texas, Iowa, Michigan, Indiana, Tennessee, Alabama, Pennsylvania, and Massachusetts.
 (3)Termination and modification provision not applicable until January 1, 2022The provisions of section 1115A(b)(3)(B) shall apply to the model described in paragraph (2), including such model as expanded under paragraph (1), beginning January 1, 2022, but shall not apply to such model, as so expanded, prior to such date.
 (4)FundingThe Secretary shall allocate funds made available under section 1115A(f)(1) to design, implement, and evaluate the model described in paragraph (2), as expanded under paragraph (1).
					.
		